On the Merits.
This is a proceeding by mandamus to compel the police jury of the parish of Jackson to levy a tax to pay the balance of a judgment held by the relators against the parish.
The judgment sought to be enforced was rendered on or about the 7th of May, 1874, for $6054 56, of which $2721 05 was to be paid by the parish of Jackson, and the balance by the parish of Lincoln. A tax of 12£ mills on all the property subject to taxation was levied by the police *1093jury to pay this judgment soon after its rendition, under which about $1600 was collected and paid on the judgment.
' The police jury resist the levy of a new or additional tax, on the ground that 'the tax already levied was sufficient, if collected, to pay the entire debt, and that, until this previous levy and assessment was exhausted, the relators were not entitled to another one.
The evidence shows that the first assessment to pay this judgment was not enforced against all the taxpayers, who were able to pay the tax, or in other words, was not exhausted.
The issues and facts of this case assimilate it very closely to that of Duperier against the Police Jury of Iberia Parish, 31 An. 709. In that case, as in this, the judgment creditor sought to compel the parochial authorities to a new levy to pay a judgment for which provision had been made by a previous assessment, which had not been exhausted. In this decision we find the following language: “ The plaintiff should have proceeded against the tax collector to compel him to collect the whole of the assessment and levy of the three-mill tax, which had been made for the express purpose of paying her. judgment. The law provides ways and méans for the collection of taxes, and until these are exhausted, the plaintiff or relator cannot rightly demand other process for the enforcement of her claim, than that already given, and which the police jury have endeavored to effectuate by complying with the mandate of this Court to levy a tax to pay it.”
The relators complain that the assessment in question was invalid; but the fact that it was enforced to the extent of paying more than half of their debt, and that its legality was never questioned by the taxpayers, so far as the record discloses, leaves him without cause of complaint on this ground, and until such issue is presented to us by resistance on this ground, or by proper proceedings otherwise, we do not feel authorized to pass on it.
The justice of the relators’ debt has been recognized by the proper authority, and provision made for its payment. If they should pursue the remedy pointed out, and fhe provision made should prove inadequate for the satisfaction of their debts, then they may apply with confidence, under a proper showing, for the relief which we are compelled, under the state of facts shown, now to deny them.
We do not construe the judgment of the lower court as affecting in any manner the validity or existence of the relators’ claim or judgment, and of their right to enforce it by the proper proceeding; and so construing it and finding no error therein, it is affirmed with costs.